Citation Nr: 1628736	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  09-07 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability evaluation based on unemployability as due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	J. Woods, Esq.  


WITNESS AT HEARING ON APPEAL

Veteran and friend


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from January 1974 to December 1974 and from September 1987 to June 1989.  She had additional inactive service in the reserve component.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Officer (RO) in St. Petersburg, Florida.  In December 2010 the Board denied the claim.  

In an April 2012 memorandum decision, the United States Court of Appeals for Veterans Claims (Court) vacated and remanded the December 2010 decision. The Board remanded the claim in March 2013 for compliance with the Court's directives, and also remanded the claim in October 2013 for remedial development.  The claim must unfortunately be remanded again, as the directives of the 2013 remands have still yet to be fulfilled.  

The Veteran appeared at a Videoconference hearing before a Veterans Law Judge in October 2010.  That Judge is no longer actively working on appeals, and the Veteran indicated that she does not wish to have a new hearing with a different Judge.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim has been before the Board on several occasions, and unfortunately, it must be remanded again for evidentiary development.  

Veterans, as a matter of law, are entitled to substantial compliance with previous Board directives.  In the previous remand, dated in October 2013, it was asked that a medical opinion be afforded which took into consideration the combined effect of all the Veteran's service-connected disabilities on her ability to gain and maintain employment.  Such an opinion was not returned, with the individual medical opinions offered in concert with the remand either being limited in scope or speculative in the associated reasoning provided.  As such, a remand for remedial development is necessary.  Outstanding VA treatment records, to include identified neurological and radiological reports dated in December 2015, are to be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment reports, to include identified 2015 radiology and neurology test results.  If no records are available after exhaustive search, so annotate the claims file.  

2.  Schedule the Veteran for a comprehensive VA General Medicine examination with a physician (Doctor of Medicine/Doctor of Osteopathic Medicine) knowledgeable in occupational medicine.  In this regard, the following is asked:

*The examiner is to note the Veteran's service-connected neck, gynecological, and psychiatric disorders.  

*The examiner is to opine as to the occupational functional impact of these disabilities, acting alone or in concert with each other.  Should these disorders, alone or in concert with each other (or other factors), make it impossible for the Veteran to engage in substantially gainful employment, it should be so stated.  

*The examiner should consult with a neuropsychologist (Doctor of Philosophy or Doctor of Psychology with additional training in neuropsychology) regarding the reported cognitive impairment associated with the Veteran's service-connected psychiatric disorder, and should report as to the functional impact such claimed deficits in cognition have in activities of daily living (to include functioning in employment settings).

*The examiner should consider the Veteran's training, skills, and experience in assessing functional impairments associated with service-connected disabilities.  

THE VETERAN IS REMINDED THAT THE DUTY TO ASSIST IN THE DEVELOPMENT OF HER CLAIM IS NOT A ONE-WAY STREET.  SHE IS REMINDED OF HER NEED TO FULLY COOPERATE WITH THE VA EXAMINER IN EXPLAINING HER SYMPTOMS.  

THE EXAMINER IS REMINDED OF THE NEED TO ADDRESS ALL ASPECTS OF THE REMAND ORDER AND TO EXPLAIN ALL CONCLUSIONS.  SPECIFICALLY, IT IS REQUESTED THAT THE COMBINED EFFECTS OF THE SERVICE-CONNECTED DISABILITIES ON OCCUPATIONAL FUNCTIONING BE ADDRESSED.  

3.  Following the above-directed development, re-adjudicate the Veteran's claim.  Should the claim remain denied, issue an appropriate supplemental statement of the case and forward the claim to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




